     Pamela M. Egan, WSBA No. 54736 (pro hac vice)
 1   POTOMAC LAW GROUP
     1300 Pennsylvania Ave. NW, Suite 700
 2   Washington, DC 20004
     Telephone: (415) 297-0132
 3   Facsimile: (202) 318 7707
     Email: pegan@potomaclaw.com
 4   Attorneys for Mark D. Waldron, Chapter 11 Trustee
 5
 6
 7                  UNITED STATES BANKRUPTCY COURT
                    EASTERN DISTRICT OF WASHINGTON
 8

 9 In re:                                     Case No. 18-03197 FPC 11
10 GIGA WATT, Inc., a Washington              The Honorable Frederick P. Corbit
   corporation,
11                                            AMENDED NOTICE OF
                   Debtor.
                                              TRUSTEE’S MOTION FOR
12                                            ORDER: (I) SETTING EXPEDITED
                                              HEARING ON REQUEST FOR
13                                            AUTHORITY TO RE-OPEN THE
                                              TNT FACILITY AND BORROW ON
14                                            INTERIM BASIS; (II)
                                              AUTHORIZING RE-OPENING OF
15                                            TNT FACILITY; AND (III)
                                              APPROVING FINANCING ON
16                                            INTERIM AND FINAL BASIS WITH
                                              SUPER-PRIORITY UNSECURED
17                                            STATUS
18
                                              INTERIM HEARING TELEPHONIC
19                                            Date:  August 29, 2019
                                              Time:  10:00 a.m.
20                                            Judge: Hon. Frederick P. Corbit

21                                            TELEPHONIC CALL IN:

22                                            (509) 353-3183

23

24 AMENDED NOTICE OF TRUSTEE’S MOTION TO RE-OPEN TNT
   FACILITY AND OBTAIN SUPER-PRIORITY CREDIT -- Page 1
25
 18-03197-FPC11   Doc 358   Filed 08/23/19   Entered 08/23/19 14:40:05   Pg 1 of 3
 1 TO THE HONORABLE FREDERICK P. CORBIT, THE U.S. TRUSTEE,
 2 THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS AND ALL

 3 INTERESTED PARTIES AND THEIR ATTORNEYS OF RECORD:
 4        PLEASE TAKE NOTICE THAT on August 29, 2019 at 10:00 a.m., an
 5 interim hearing (the “Interim Hearing” will be held on the Motion filed by Mark
 6 D. Waldron, in his official capacity as the Chapter 11 Trustee (the “Trustee”)
 7 requesting an Order: (i) Setting Expedited Hearing on Request for Authority to
 8 Re-Open the TNT Facility and Borrow on an Interim Basis; (ii) Authorizing Re-

 9 Opening of TNT Facility, and (iii) Approving Financing on Interim and Final
10 Basis With Super-Priority Unsecured Status. The Interim Hearing will be held
11 on the Court’s telephonic conference call in line: (509) 353-3183. The Interim
12 Hearing will not be held in the courtroom.
13        PLEASE TAKE FURTHER NOTICE that pursuant to 11 U.S.C.
14 § 364(c)(1), the Motion seeks authority to borrow up to $200,000 from Randy
15 Michelson at an interest rate of 15% per annum, no compounding, and an
16 origination fee of 4%.
17        PLEASE TAKE FURTHER NOTICE that pursuant to 11 U.S.C. § 363,
18 the Trustee also seeks authority to re-open the Debtor’s crypto-mining facility
19 located on 474 Highline Drive, East Wenatchee, Washington (the “TNT
20 Facility”).
21        PLEASE TAKE FURTHER NOTICE that the Trustee is requesting a
22 hearing on an expedited basis to re-open the TNT Facility and to allow the Trustee
23 to borrow the sum of $158,512 pending a final decision on the Motion. Shortened

24 AMENDED NOTICE OF TRUSTEE’S MOTION TO RE-OPEN TNT
   FACILITY AND OBTAIN SUPER-PRIORITY CREDIT -- Page 2
25
 18-03197-FPC11    Doc 358    Filed 08/23/19   Entered 08/23/19 14:40:05   Pg 2 of 3
 1 notice is required on the Motion because every day that the TNT Facility remains
 2 closed is a day that the estate is not generating revenue even while administrative

 3 rent is accruing. Further, the Public Utility District No. 1 of Douglas County,
 4 Washington requires ten (10) days after payment of all funds owed in order to
 5 resume providing electricity to the TNT Facility.
 6        PLEASE TAKE FURTHER NOTICE that any objection to the relief
 7 requested in the Motion, including the request to consider the Motion on
 8 shortened notice, must be served on undersigned counsel by email at

 9 pegan@potomaclaw.com and filed with the Court on or before August 28, 2019,
10 which is the day before the Interim Hearing. The Motion may be granted without
11 further notice unless a written objection is timely served on undersigned counsel
12 and timely filed with the Court.
13        PLEASE TAKE FURTHER NOTICE that the Motion, the proposed
14 Order and the Super-Priority Unsecured Credit Agreement are enclosed herewith.
15 The Trustee’s memorandum and declaration in support of the Motion may be
16 obtained from the Clerk of the Court whose address is set forth in the caption
17 above.
18 Dated: August 23, 2019                   POTOMAC LAW GROUP
19
                                      By:        /s/ Pamela M. Egan
20                                          Pamela M. Egan (WSBA No. 54736)
21
                                            Attorneys for Mark D. Waldron, Chapter 11
22                                          Trustee

23

24 AMENDED NOTICE OF TRUSTEE’S MOTION TO RE-OPEN TNT
   FACILITY AND OBTAIN SUPER-PRIORITY CREDIT -- Page 3
25
 18-03197-FPC11     Doc 358   Filed 08/23/19   Entered 08/23/19 14:40:05   Pg 3 of 3
